DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 12/03/2020.
Claims 1-20 are currently pending in this application. Claims 1, 2, 4, 6-15 and 17-20 have been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the document (e.g., cited no. 2 of the non-patent literature documents), which is not provided with the English language translation.

Examiner’s Note
Examiner has contacted the applicants’ representative, Mr. Congzhou Zhou at 612-337-2539, to discuss how to overcome the 112(b) rejections. However, the applicants’ representative is not available at that time.   

Response to Arguments
The previous objections to the claims 4, 9, 15 and 18 have been withdrawn in response to the applicants’ amendments/remarks.
 
 In regard to the previous 112(b) rejections, the applicants have amended the claims to overcome the rejections, however, parts of the currently amended limitations are unclear and cause for new rejections - see the 112(b) rejections section below for detail.
The previous 102 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks. 
 
Thus, the applicants’ arguments regarding an allowance are not persuasive. Please see amended rejections below for amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… for protecting service data in a communication system … security protection on data of the service”, however, it is not clear whether “data of the service” is the same as “service data” or not (suggested to use the same term, in both locations if it is appropriate);
“… determining … a network device from a plurality of network devices, wherein the plurality of network devices include at least one of an access network (AN) node … or a UPF node …”, however, it is not clear whether “the network device” has any relationship with “the AN node”/“the UPF node” or just they are parts of the plurality of network devices (e.g., omitting necessary steps/components which cause the claim limitations unclear); note: for examining purpose, the network device, the AN node, the UPF node are interpreted as three different entities of the plurality of network devices;
“… determining … a network device … is selected by the core network node to perform security protection on data of the service”, however, it is not clear whether the claimed limitation, “to perform security protection”, is actually performing or not (e.g., the intended use). Note: selection without limiting conditions/components related to the security does not provide any limiting weight in the claim. 

Claims 2-11 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 12 also recites:
“… determine … a network device from a plurality of network devices, wherein the plurality of network devices include at least one of an access network (AN) node … or a UPF node …”, however, it is not clear (1) whether “the note: for examining purpose, the network device, the AN node, the UPF node are interpreted as three different entities of the plurality of network devices;
“… is selected by the communication device to perform security protection on data of the service”, however, it is not clear whether the claimed limitation, “to perform security protection”, is actually performing or not (e.g., the intended use). Note: selection without limiting conditions/components related to the security does not provide any limiting weight in the claim.
Claims 13-20 depend from the claim 12, and are analyzed and rejected accordingly.

Claims 2 and 13 recite “…determin(e/ing) the network device based on a corresponding relationship between the information associated with the service and the network device …”, however, it is not clear what “a corresponding relationship between the information …” means (e.g., whether communication information between a device of the service and the network device or not, note that “the service” and “the network device” are different types of entity).
Claims 6 and 17 recite “… at least one of data encryption protection … indicating … to the UPF node, that the network device … is the UPF node”, however, it is not clear (1) whether “data encryption protection” means “protection data by encryption process” 
Claim 7 recites “… sending a security policy of the access network node … the service to the access network node”; however, it is not clear the access network node have any relationship with “a terminal device”, “the network device”, “the UPF node” or not because the service of the terminal device has the security protection by the network device by sending the security policy to the access network node (e.g., omitting necessary steps which cause the claimed limitations unclear) – see also rejections to the claim 1.
Claim 8 recites “… indicating … to the access network node, that the network device … is not the access network node; or … that the network device … is the UPF node; or … the UP security protection mode …”; however, it is not clear (1) how the access network node, the network device and the UPF node have different functions/capabilities or just defining different names to same type of device/node (e.g., all are network devices/nodes) – note: this issue, indication function, also applied to other claims, for example, the claims 6, 8, 10, 11, etc.; (2) whether “the UP security protection mode” is a part of the security policy of the claim 7 or a multiple security processes or not (e.g., using multiple entities and components/information which are not related each other to perform a specific function, such as protecting data).
Claims 9 and 18 recite “… based on a security capability of the terminal device and a security capability of the UPF node …”; however, it is not clear whether the security capability is the same for both the terminal device and the UPF node or not (or whether “a security capability” included in two different locations are the same or not).
Claims 11 and 20 recite “… instructing … not performing security protection … indicating … the network device … is not the UPF node, or indicating … the network device … is the access network node”; however, it is not clear (1) whether the UPF node is instructed to execute codes for not performing security protection or just not executing security protection codes; (2) whether indicating is just giving a name to the node/device (e.g., the UPF node, access network node) or not.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495